Citation Nr: 1826089	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a cerebral vascular accident, to include as secondary to a service-connected disease or injury.

2. Entitlement to service connection for deep vein thrombosis, to include as secondary to a service-connected disease or injury.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to service connection for depression, to include as secondary to service-connected disease or injury.

5. Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected disease or injury.

6. Entitlement to service-connection for left leg above the knee amputation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served in the Navy on active duty from June 1973 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009, November 2009 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board was informed the Veteran died in April 2018. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

On April 4, 2018 the Board received notice that the Veteran died in April 2018. 





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); see 38 U.S.C. § 5121A (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion. Such request must be filed not later than one year after the date of the Veteran's death. See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § CFR 20.1302 (2017). 

						

ORDER

The appeal for entitlement to service connection for residuals of a cerebral vascular accident, to include as secondary to a service-connected disease or injury is dismissed.

The appeal for entitlement to service connection for deep vein thrombosis, to include as secondary to a service-connected disease or injury.

The appeal for entitlement to a total disability based on individual unemployability due to service connected disabilities (TDIU) is dismissed.

The appeal for entitlement to service connection for depression, to include as secondary to a service-connected disease or injury is dismissed.

The appeal for entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disease or injury is dismissed.

The appeal for entitlement to service  connection for left leg above the knee amputation is dismissed.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


